DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, the rejections under 35 USC 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 9, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (EP 2409765, hereinafter Heinrich) in view of Chuang et al. (US PGPub 2011/0233446, hereinafter Chuang).
Regarding claim 1, Heinrich discloses a method of mixing a plurality of solutions in a solution mixer comprising:
a looped main flow path (figure 1, main line 2);
two main flow path valves (valves 50 and 59) that are disposed on the looped main flow path and compartmentalize the looped main flow path into a first partial region and a second partial region such that a volume ratio of the first partial region to the second partial region is a predetermined volume ratio (see figure 1);
a first introduction flow path (dosage line 11) directly connected to the first partial region;
a second introduction flow path (dosage line 12) directly connected to the second partial region;
a first introduction flow path valve (valve 13) disposed in the first introduction flow path;
a second introduction flow path valve (valve 14) disposed in the second introduction flow path; and
a discharge flow path (portion 4) connected to the looped main flow path;
the method comprising:
(A) introducing a first solution (sample 53) and a second solution (first reagent 54) different from the first solution to the first partial region and the second partial region, respectively (see figure 2B); and
(B) mixing the first solution and the second solution by the first partial region and the second partial region communicating with each other via the main flow path valves (see figures 2B and 2C).
Heinrich is silent to a discharge flow path valve.  Chuang teaches a solution mixer having a looped flow path (figure 2) and a discharge flow path with a discharge flow path valve (valve V9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the solution mixer of Heinrich with a discharge flow path valve for the purpose of controlling discharge from the apparatus.  It is further noted that the device of Heinrich does contain valves 18 and 19, both leading to lines outside of the loop that could be considered to be discharge lines having valves.
Regarding claim 4, Heinrich discloses at least one of the main flow path valves being disposed in the vicinity of one of the first and second solution introductions flow paths (valve 50 is in the vicinity of dosage line 11) and/or in the vicinity of the solution discharge flow path.
Regarding claim 7, Heinrich discloses the looped main flow path including a first flow path, a second flow path, and first and second connecting flow paths which respectively allow communication with the first flow path and the second flow path (the terms first flow path, second flow path, and connecting flow paths are sufficiently broad that portions of main line 2 can be chosen to meet these limitations);
wherein at least one of the main flow path valves (valves 50 and 59) is disposed in the first connecting flow path and/or the second connecting flow path (based on what portions are chosen, the valves could be within either of the connecting flow paths).
Regarding claim 9, Heinrich is silent to a pump as recited.  Chuang teaches a pump which circulates a solution in the main flow path (figure 2, pump P2).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the solution mixer of Heinrich with the pump of Chuang for the purpose of moving fluids through the paths.
Regarding claim 10, Heinrich is silent to a pump.  Chuang is relied upon, as above, to teach a pump, and further to teach at least three pump valves (figure 2, pump P2 includes 3 valves).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the solution mixer of Heinrich with the pump of Chuang for the purpose of moving fluids through the paths.
Regarding claim 14, Heinrich discloses a method of mixing a plurality of solutions in a solution mixer comprising:
a looped main flow path (figure 1, main line 2);
two main flow path valves (valves 50 and 59) that are disposed on the looped main flow path and compartmentalize the looped main flow path into a first partial region and a second partial region such that a volume ratio of the first partial region to the second partial region is a predetermined volume ratio (see figure 1);
a first introduction flow path (dosage line 11) directly connected to the first partial region;
a second introduction flow path (dosage line 12) directly connected to the second partial region;
a first introduction flow path valve (valve 13) disposed in the first introduction flow path;
a second introduction flow path valve (valve 14) disposed in the second introduction flow path; and
a discharge flow path (portion 4) connected to the looped main flow path.
Heinrich is silent to a discharge flow path valve.  Chuang teaches a solution mixer having a looped flow path (figure 2) and a discharge flow path with a discharge flow path valve (valve V9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the solution mixer of Heinrich with a discharge flow path valve for the purpose of controlling discharge from the apparatus.  It is further noted that the device of Heinrich does contain valves 18 and 19, both leading to lines outside of the loop that could be considered to be discharge lines having valves.
Although Heinrich discloses introducing fluids and mixing them, the reference does not explicitly disclose all the details of the method as recited.  Chuang teaches (A) sending a first solution (figure 2, fluid A) to the main flow path from the solution introduction flow path, while the two main flow path valves and the solution discharge flow path valve are open (this would be required to move fluid as seen in figure 2); (B) closing the two main flow path valves (paragraph 0006); (C) sending a second solution (fluid B) to the main flow path from the solution introduction flow path; (D) closing the solution discharge flow path valve (this would be required to retain the fluids in the mixer); and (E) circulating and mixing the first solution and the second solution by opening the two main flow path valves (paragraph 0006).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have used the mixer of Heinrich for the method of Chuang because such a combination of known prior art elements would have provided only the expected result of mixing fluids, as evidenced by the references.
Regarding claim 18, see the rejections of claims 1, 16, and 17.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (EP 2409765, hereinafter Heinrich) in view of Chuang et al. (US PGPub 2011/0233446, hereinafter Chuang), as applied to claim 1 above, and further in view of Tang et al. (US PGPub 2009/0136982, hereinafter Tang).
Regarding claims 11 and 12, Heinrich and Chuang are silent to a detection unit. Tang teaches fluidic device (figure 1) having a detection unit (region 17) that detects a substance in a solution wherein the substance is a biomolecule (paragraph 0009, “biomolecules, such as cells”) and the detection unit includes a substrate to which a substance having affinity to the biomolecule is immobilized (paragraph 0009, “having sequestering agents carried thereupon’, “capturing target biomolecules found in the flowing liquid sample...by binding the target molecules to the sequestering agents”). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included the detection unit of Tang in the main flow path of Heinrich for the purpose of performing analysis on the solution being mixed to determine if it has been properly mixed.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US PGPub 2011/0233446, hereinafter Chuang).
Regarding claim 16, Chuang discloses a method of mixing a plurality of solutions with each other using a solution mixer,
wherein the solution mixer includes
a first flow path, a second flow path, and first and second connecting flow paths which respectively allow communication with the first flow path and the second flow path (see rejection of claim 7 above),
a solution introduction flow path which is connected to the first and second flow paths,
a solution discharge flow path which is connected to the first and second flow paths,
a solution discharge flow path valve which is disposed in the solution discharge flow path (see rejection of claim 1 above), and
first and second main flow path valves which are respectively disposed in the first and second connecting flow paths, the first and second main flow path valves being disposed such that each of partial regions of the main flow path, which is compartmentalized by closing the first and second main flow path valves, has a predetermined volume (see rejection of claim 1 above), and
wherein the method comprises
(A) introducing a first solution (fluid A) into the first flow path from the first solution introduction flow path and introducing a second solution (fluid B) into the second flow path, while the first and second main flow path valves are closed and the first and second solution discharge flow path valves are open (this would be required to move the fluid); and
(B) circulating and mixing the first and second solutions by closing solution discharge flow path valve (this would be required to retain the solutions in the mixer) and opening the first and second main flow path valves (paragraph 0006).
Chuang is silent to first and second introduction flow paths and first and second discharge flow paths having corresponding valves.  However, the addition of a second introduction flow path and a second discharge flow path merely involves a duplication of parts, which has been held to be obvious.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, the duplication of the introduction flow path, the discharge flow path, and the discharge flow path valve would result in only the predictable outcome of allowing the introduction and discharge of material from and to multiple sources.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Chuang is silent to the additional flow paths as recited.  However, as stated above, the addition of these flow paths merely involves a duplication of parts, which has been held to be obvious.  See In re Harza, supra.  In this case, the addition of further flow paths and connecting flow paths would result in on the predictable outcome of allowing additional mixing to occur.  The use of these flow paths as recited in claim 17 directly mirrors the use of the flow paths disclosed by Chuang, and thus is also considered to be obvious.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 16-18 have been fully considered but they are not persuasive.
The Applicant argues that there is no indication as to how a second discharge flow path could be added to Chaung or a reasonable expectation of success if one was added, alleging that “Chuang FIG. 2 simply does not lend itself to the kind of additional valves and flow paths that the Examiner has stated would have been obvious” (remarks, page 11).  The Examiner respectfully disagrees.  It is noted that multiple references cited in this application include more than discharge flow path.  The loop shown in Chuang figure 2 clearly has open space where an additional discharge flow path could be added.  The Examiner sees no reason why one of ordinary skill in the art would not expect success in providing additional discharges and associated valves to an existing loop.  Obviously, any additional discharges would operate in the exact same way as the first discharge, and the Applicant has not submitted any evidence to indicate otherwise.  Thus, this argument is not persuasive and the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774